Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 13-BG-18

                      IN RE DAVID H. LOOMIS, RESPONDENT.

                        A Suspended Member of the Bar
                  Of the District of Columbia Court of Appeals
                         (Bar Registration No. 394857)
                                  (BDN-468-11)

(Submitted November 26, 2013                            Decided January 9, 2014)

      David H. Loomis, pro se.

     Wallace E. Shipp, Jr., Bar Counsel, and William R. Ross, Assistant Bar
Counsel, filed a statement regarding reciprocal discipline for the Office of Bar
Counsel.

      Before EASTERLY, Associate Judge, and PRYOR and BELSON, Senior Judges.


      PER CURIAM: Respondent, David H. Loomis, has been a member of the Bar

of the District of Columbia since November 25, 1985. On October 19, 2011, the

Supreme Court of California suspended respondent from practice for two years,

but stayed part of the suspension in favor of three years of probation with

additional requirements.     The California court’s discipline was based on

respondent’s stipulation to intentional misappropriation of entrusted client funds.

On February 11, 2013, this court temporarily suspended respondent’s license to
                                         2

practice in the District of Columbia, pending reciprocal discipline proceedings in

the District. Respondent has not responded to numerous efforts to communicate

with him during these proceedings. Consistent with our settled case decisions, we

now impose reciprocal discipline of disbarment for professional misconduct of this

nature.

                                         I.


      On November 1, 1999, respondent was administratively suspended from the

practice of law in the District of Columbia for non-payment of dues and his failure

to file required annual registration statements. In October, 2011, respondent was

disciplined by the Supreme Court of California, after entering a stipulation

admitting that he had intentionally misappropriated entrusted client funds.1 The

California court suspended respondent from practice for two years, but stayed the

suspension in favor of three years of probation, with at least one year of active

suspension; reinstatement was conditioned upon restitution, and other stated

conditions. Later, on September 24, 2012, the California State Bar filed additional

disciplinary offenses alleging that respondent had failed to comply with the court’s


      1
          On September 1, 2004, respondent’s client, Sequoia Financial Services,
(“Sequoia”), terminated representation, with $13,155.56 in respondent’s trust
account belonging to Sequoia. Despite receiving a letter from Sequoia demanding
return of its funds, respondent withdrew the entire amount and has not returned the
funds.
                                          3

initial disciplinary order; a default judgment was entered against respondent for his

failure to appear at the proceeding, and he was placed on inactive status.



      Respondent failed to report his California discipline to the District of

Columbia Bar Counsel, as required by D.C. Bar R. XI, § 11(b). On January 14,

2013, the District of Columbia Court of Appeals received a certified copy of the

California disciplinary order from Bar Counsel. On February 11, 2013, this court

suspended respondent pending the conclusion of this reciprocal discipline matter,

and ordered respondent to show cause why he had not informed Bar Counsel of his

California discipline and also failed to comply with the D.C. Bar R. XI, § 14(g)

affidavit requirements. Respondent has done neither, despite being provided with

repeated notices of this proceeding.2 See In re Steinberg, 953 A.2d 306, 308 n.3

(D.C. 2008) (The Board of Professional Responsibility properly concluded that

respondent had been provided sufficient notice of reciprocal discipline proceedings

where respondent had an obligation to update his address and at least one notice

sent to an address he had provided was not returned as undeliverable.) (citing In re

Powell, 860 A.2d 836, 837 (D.C. 2004)).


      2
         Bar Counsel first determined that respondent’s addresses of record with
the D.C. Bar, last updated in 1998, were no longer accurate. Notice of this
proceeding, therefore, was sent to respondent at his current address of record with
the California Bar, and the notice has not been returned as undeliverable.
                                           4


                                           II.


D.C. Bar Rule XI, § 11 (c) provides in pertinent part:



             Reciprocal discipline shall be imposed unless the
             attorney demonstrates to the Court, by clear and
             convincing                   evidence,                 that:
             (1) The procedure elsewhere was so lacking in notice or
             opportunity to be heard as to constitute a deprivation of
             due process; or
             (2) There was such infirmity of proof establishing the
             misconduct as to give rise to the clear conviction that the
             Court could not, consistently with its duty, accept as final
             the      conclusion        on       that    subject;      or
             (3) The imposition of the same discipline by the Court
             would result in grave injustice; or
             (4) The misconduct established warrants substantially
             different discipline in the District of Columbia; or
             (5) The misconduct elsewhere does not constitute
             misconduct in the District of Columbia.


      This court, in In re Sibley, explained the principles governing our

review of reciprocal discipline matters:



             D.C. Bar R. XI, § 11(c) establishes a rebuttable
             presumption in favor of this court’s imposition of
             discipline identical to that imposed by the original
             disciplining jurisdiction . . . . The presumption applies
             unless . . . an exception should be made on the basis of
             one or more of the grounds set out in Rule XI, § 11(c)
             (1)-(5).
                                         5



In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010).


The exception in D.C. Bar Rule XI, § 11 (c) (4) allows for non-identical reciprocal

discipline when “[t]he misconduct established warrants substantially different

discipline in the District of Columbia.” D.C. Bar Rule XI, § 11 (c) (4). This court,

in In re Salo, recently summarized the two-step inquiry to assess the substantially

different discipline exception:



             First, we determine whether the conduct in question
             would not have resulted in the same punishment in the
             District of Columbia as it did in the disciplining
             jurisdiction. In re Fitzgerald, 982 A.2d 743, 748 (D.C.
             2009) (citations and quotations omitted). Second, if the
             discipline imposed here would be different from that of
             the disciplining court, we must decide whether the
             difference between the two is substantial. Id.
In re Salo, 48 A.3d 174, 178 (D.C. 2012).


      In this jurisdiction, respondent’s misconduct could only have resulted in

disbarment, which is a substantially different sanction from the stayed suspension

imposed by the California court. See, e.g., In re Grossman, 940 A.2d 85, 86-87

(D.C. 2007) (The court imposed substantially different discipline, disbarring

attorney because misconduct in original jurisdiction constituted misappropriation

in D.C.). There is a strong presumption of disbarment in the District of Columbia
                                         6

for all cases involving intentional misappropriation. See, e.g., In re Micheel, 610
A.2d 231, 233 (D.C. 1992); In re Cooper, 591 A.2d 1292, 1297 (D.C. 1991). This

court, in In re Addams, explained, that “in virtually all cases of misappropriation,

disbarment will be the only appropriate sanction unless it appears that the

misconduct resulted from nothing more than simple negligence.” In re Addams,

579 A.2d 190, 191 (D.C. 1990) (en banc); see also In re Hines, 482 A.2d 378, 386

(D.C. 1984).     A lesser sanction than disbarment is “appropriate only in

extraordinary circumstances.” Addams, 579 A.2d at 19.



      Here, the California court suspended respondent because he stipulated that

he had failed to safeguard his client’s funds by making unauthorized withdrawals

against the funds at the conclusion of the representation. Although the California

court did not describe respondent’s conduct as “misappropriation,” respondent’s

actions clearly constitute misappropriation in this jurisdiction. See, e.g., In re

Carlson, 802 A.2d 341, 348 (D.C. 2002) (Misappropriation occurs whenever the

balance in the attorney’s account falls below the amount due to the client.).

Respondent’s stipulation stated that his violation was “willful,” rather than simple

negligence. In light of this court’s clear and consistent jurisprudence regarding

intentional misappropriation of entrusted funds, we now impose the substantially

different discipline of disbarment.
                                         7


      Accordingly, it is ORDERED that respondent shall be, and hereby is,

disbarred from the practice of law in the District of Columbia. For reinstatement

purposes, respondent’s discipline will run from the date respondent files an

affidavit in compliance with D.C. Bar R. XI, § 14(g).



                                                   So ordered.